Citation Nr: 0033057	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  98-16 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for Crohn's disease.

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1978 to May 
1979, and from September 1990 to March 1991.  She served on 
active duty for training from October 1993 to September 1994.  
Additional active duty or active duty for training service 
has not been verified.

This matter is before the Board of Veterans' Appeals on 
appeal of a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


REMAND

In June 1997, the RO denied service connection for Crohn's 
disease and for a seizure disorder.  The appellant filed a 
timely notice of disagreement and a timely substantive appeal 
following the September 1998 issuance of a statement of the 
case.  Accordingly, notwithstanding suggestions that the 
claims presented are claims to reopen, the issues before the 
Board are properly styled as original claims for service 
connection and not claims to reopen.  38 U.S.C.A. § 7105 
(West 1991).

In reviewing the merits of these claims the Board notes that 
service medical records do show treatment for diarrhea, 
abdominal cramping and nausea beginning in April 1994.  A 
colonoscopic examination disclosed a questionable aphthous 
ulcer of the sigmoid, rectum and rectosigmoid area.  An April 
1994 pathological report from Tuomey Regional Medical Center 
did not diagnose Crohn's disease, but rather changes which 
favored a finding of a possibly subsiding infectious type of 
colitis.  The pathologist noted that the preservation of 
crypt architecture, as well as the content of goblet cells 
and the lack of typical crypt abscesses spoke against an 
idiopathic bowel disease (such as ulcerative colitis).  The 
appellant was ultimately diagnosed in April 1994 with c. 
difficile colitis.

In August 1994, the veteran was diagnosed with Crohn's 
disease.  The pathological basis for this diagnosis is 
unclear.  Indeed, when the appellant underwent a colonoscopic 
study later in August 1994, Timothy E. Mecredy, M.D., found 
that the colonic and ileal mucosa were entirely normal in 
appearance, and that biopsies of the terminal ileum showed 
mild chronic inflammation with a lymphoid aggregate and a 
germinal center.  These findings were judged to be 
insignificant, and Dr. Mecredy diagnosed irritable bowel 
syndrome.

Since August 1994, the veteran has frequently been diagnosed 
with Crohn's disease, but on occasion this diagnosis has been 
by history only.  (See, e.g., the June 1997 VA examination.)  
Nevertheless, in August 1997 Crohn's disease, inter alia  was 
a basis for precluding the appellant from performing any 
further military service.

While the Board recognizes that the veteran was afforded a VA 
examination in June 1997, that examination is inadequate 
because the examiner did not have access to the appellant's 
claims folders.  Moreover, it is well to note that a June 
1997 VA examiner recommended that the appellant's seizure 
disorder be evaluated by a neurologist.  Therefore, in order 
to clarify the diagnostic picture presented, the Board finds 
that further development is in order.  38 C.F.R. § 3.103 
(1999).

Hence, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
afford her the opportunity to identify or 
submit any additional pertinent evidence 
in support of her claim, to include 
competent evidence showing a relationship 
between Crohn's disease and/or a seizure 
disorder, and her military service.  The 
RO should assist the veteran in obtaining 
the identified information as necessary.  
If the RO is unable to secure all of the 
relevant records sought, the veteran 
should be informed and provided with an 
opportunity to obtain such evidence. 

2.  The veteran should be afforded 
appropriate neurology and 
gastroenterology examinations in order to 
determine the etiology of any seizure or 
gastrointestinal disorder found.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims files 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  Following a 
review of the service and postservice 
medical records the neurologist should 
state whether it is at least as likely as 
not that a seizure disorder is related to 
the veteran's active duty service.  The 
gastroenterologist should state whether 
it is at least as likely as not that 
Crohn's disease or any other diagnosed 
bowel disorder is related to the 
veteran's active duty service.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

3.  The veteran is hereby notified that 
it is her responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for either examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO should then 
review each issue on the merits.  If the 
issues on appeal remain denied, the RO 
should provide the veteran and her 
representative with a supplemental 
statement of the case and provide an 
adequate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The Board intimates no opinion, either legal or factual, 
concerning the ultimate disposition warranted in this case.  
No action is required of the veteran until she receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

